Case 1:05-md-01720-MKB-JO Document 7422 Filed 05/01/19 Page 1 of 2 PageID #: 109602
                                                                                            FILED
                                                                                        IN CLERK'S OFFICE
                                                                                  U.S. DISTRICT COURT E.D.N.Y.

   UNITED STATES DISTRICT COURT                                                   *      MAY 0 1 2019          ^
   EASTERN DISTRICT OF NEW YORK
                                                                                    BROOKLYN OFFICE
   In re PAYMENT CARD INTERCHANGE
   FEE AND MERCHANT DISCOUNT                                       No.05-MD-01720(MKB)(JO)
   ANTITRUST LITIGATION



      STATEMENT OF OBJECTIONS OF CLASS MEMBER ALBERT DAIGLE^S OIL
                                             COMPANY INC


           Albert Daigle's Oil Company Inc. (hereinafter "Company") accepted Visa and
   Mastercard transaction cards between 2004 and &e present date. Company is a member of the
   Rule 23(b)(3) settlement class in this case, and it has not engaged in any other settlement of its
   claims against Visa and/or Mastercard. Company hereby submits its objections to the proposed
   settlement preliminarily approved by the Court in January ofthis year.

           Company is located at PO Box 1105, 1907 Airport Road, Jennings LA 70546.
   Company is a petroleum marketer engaged in the wholesale and retail sale of branded motor
   fuels. Since 1989, it has accepted Visa and Mastercard transaction cards at retail service station
   and convenience store locations. Motor fuels at these locations have been sold under the Phillips
   66 brands since 2004, and the credit card transactions at each location were processed by the
   applicable branded supplier.

           Company is concerned that the Court will concur in the arguments of Defendants that
   certain major oil company branded suppliers are entitled to file claims against the settlement
   fund for transactions at retail iocations where Company accepted the applicable Visa or
   Mastercard transaction cards and paid the interchange fees. Company understands that the Court
   has indicated that class counsel caimot represent both the branded suppliers and branded
   marketers, like Company, because only one of the two groups is entitled to settlement funds
   attributable to Company's retail locations. None of the class representatives were branded
   marketers, and branded marketer interests were not represented when the settlement was
   negotiated. Nor are they adequately represented now by a conflicted class counsel who are
   incapable of asserting branded m^keter interests when they conflict with the interests of major
   oil companies.

          As of now. Company is totally in the dark as to whether, having accepted the cards and
   paid the interchange fees, it is part ofthe settlement class, whether it is entitled to a full or partial
   recovery, or wheftier any mechanism is in place to sort all of this out. Nothing in the Class
   Notice states whether Company or its branded supplier(whose fuel Company sells) have a right
   to recover for transactions at theSe locations. In short. Company is concerned that it is being
   deprived ofits legal right to fully participate in the settlement.
                                       I

                                       I


          In addition to not knowing what recovery Company may be entitled to as part ofthe class
   settlement, we do not believe that proper efforts are being made to notify branded marketers, like
Case 1:05-md-01720-MKB-JO Document 7422 Filed 05/01/19 Page 2 of 2 PageID #: 109603



   Company, so that they can object to the settlement. Although Company was sent a Class
   Notice from the Claims Administrator, other branded petroleum marketers have received
   no notice even though they accepted the cards, and paid the fees, during the relevant
   period. The names and addresses of branded petroleum marketers, like Company, can be
   obtained by the Claims Administrator from the branded suppliers.

          Branded marketers should be informed now whether a procedural mechanism will be put
   in place to determine whether, and to what extent, branded marketers will participate in the
   settlement, what evidence they need to present, and whether there will be procedural hurdles they
   need to overcome to claim their rights as class members. Unless and until these issues are
   addressed and properly resolved by the Court, Company respectfully objects to the class
   settlement

                                               Respectfully submitted,

                                               Albert Daigle's Oil Company Inc.

                                                        f^K/1 r-r} r>
                                               Print ngme



                                               President
